DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 4/16/2021. Claims 1-30 are currently pending and have been examined.  Claims 1, 21, and 30 have been amended. Claims 1-30 are rejected as follows. 
  				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 15, 19, 21, 24-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (U.S. Pub. No. 20180349478) in view of Gross (U.S. Pub. No. 20150242755) in view of Cage (U.S. Pat. No. 10229561) in view of George (US PAT. 10105608) in further view of Fan (US Pub. No. 20120150695). 
Regarding claims 1 and claim 21, Carlisle teaches:
A blockchain-based platform for monetizing a social media following, the platform comprising: a processor including at least a content aggregation module, a gamifying module, an award module, and a blockchain module: a memory for storing instructions executable by the processor (Figure 2); (claim 1):
A blockchain-based method for monetizing a social media following, the method comprising (claim 21):
 Wherein the content aggregation module (modules in paragraph 0288) configured to: receive content associated with an object of a social media following, the content being received from at least one content source, the at least one content source being external with respect to a user device associated with at least one fan of the object of the social media (external system 140; Paragraphs 0027, 0036, 464, 472-0473; and aggregate the content received from the at least one content source (“the application may enable users to anonymously vote and/or interact with (e.g., provide an opinion on) a particular topic (e.g., politics, proposed legislation, regulations, sports, news, etc.), similarly to a secret ballot. The application may aggregate the votes and/or interactions, across all users, to generate anonymous statistics on the votes, opinions or sentiments in the interactions, demographics, and/or the like regarding the particular topic. These statistics may be fed into the data sets used by the artificial intelligence ( e.g., the predictive model described herein), the analytics, and/or any other function of the application described elsewhere herein.” Paragraph 0283, also see 0293, 0294, 0320, and Figure 10B elements 1036 and 1040)
 Wherein the gamifying module is configured to: gamify the aggregated content received from the content aggregation module to facilitate interactions of the at least one fan of the object of the social media following with the aggregated content (“In an embodiment, at least some aspects of the application may be gamified, in order to encourage users to interact and otherwise engage with and via the application. For example, the application may reward users based on achievements, such as the completion of certain activities (consuming grow-themed content) via the application, contributions (e.g., referrals) made by the user through the application, amount of time spent in the application, positive interactions with other users, and/or the like. A user may view, access, and/or otherwise interact with his or her rewards and/or gamified activities in the application via links 304 on one or more home screens (e.g., grow-themed home screen 302D).”, Paragraph 0433, see Section 3.5 on Gamification and 0301 and 0377), 
Wherein the award module is configured to:
While presenting the game, track, via the graphical user interface, the interactions of the at least one fan with the game; (“In an embodiment, the graphical user interface comprises a rewards-themed screen (e.g., via a user operation within people-themed home screen 302C). The rewards-themed screen may track and display a multitude of different rewards, received by the user, in all areas of growth and contribution. The rewards-themed screen may comprise links to information about ratings, recognition (e.g., the recognition-themed screen), reward tokens and/or tiers, access, and/or the like. Ratings, recognition, and rewards may be achieved by the user via his or her activity, interactions, referrals, contributions, creative contributions, service, and/or the like, within the application”, Paragraph 0085);
award the at least one virtual asset (“Gamification engine 900 may be configured to allocate rewards to users based, at least in part, on user interactions with the application”, Paragraph 0442) to the at least one fan based on the interactions with the game; and (“In an embodiment, at least some aspects of the application may be gamified, in order to encourage users to interact and otherwise engage with and via the application. For example, the application may reward users based on achievements, such as the completion of certain activities (consuming grow-themed content) via the application, contributions (e.g., referrals) made by the user through the application, amount of time spent in the application, positive interactions with other users, and/or the like. A user may view, access, and/or otherwise interact with his or her rewards and/or gamified activities in the application via links 304 on one or more home screens (e.g., grow-themed home screen 302D).”, Paragraph 0433, see Section 3.5 on Gamification and 0432 and 0441)
facilitate exchange of the at least one virtual asset for a currency; and (“In an embodiment, the application may reward users using tokens and tiers (e.g., token thresholds). As discussed elsewhere herein, these tokens may be or may be exchangeable with the cryptocurrency of the blockchain acting as the ledger of the application”, Paragraph 0434). 
Wherein the blockchain module is configured to securely store transactions associated with the at least one virtual asset (“and those exchanges may be recorded as transactions in the blockchain.”, Paragraph 0440).
While Carlisle teaches the gamification of content, Carlisle does not expressly disclose:
wherein the gamifying includes customizing an activity environment for the at least one fan by creating, based on the aggregated content associated with the object of the social media following, a game related to the object of the social media following, wherein the game includes at least one of the following: a trivia game, a digital scavenger hunt, a digital challenge, a contest, a microgame, a head-to-head competition, a check-in streaks, and a sweepstake; 
determine that a location of the user device matches a predefined location cached in the memory, the predefined location being associated with a code, the code being located at the predefined location and being a trigger to launch the game;
based on the determination that the location matches the predefined location, prompt the at least one fan to capture, via a camera of the user device, the code at the predefined location;
receive, from the user, the code captured via the camera of the user device;
based on the receiving the code, trigger launching the game by presenting the game to the user via a graphical user interface associated with the user device, wherein the at least one fan interacts with the aggregated content by interacting with the game in the activity environment via the graphical user interface;
analyze traffic consumption associated with the interactions of the at least one fan with the game; 
analyze consumption of the aggregated content by the at least one fan during the interactions of the at least one fan with the game;
analyze responses provided by one or more of a plurality of fans to the interactions of the at least one fan with the game;
based on the interactions the traffic consumption, and the consumption of the aggregated content, and the responses provided by the one or more of the plurality of fans to the interactions of the at least one fan with the game, determine, in real time, engagement metrics associated with the interactions of the at least one fan with the game;
analyze overall traffic consumption associated with interactions of the plurality of fans with the game;
establish that the overall traffic consumption 1s lower that a predetermined threshold;
based on the establishing and the engagement metrics, dynamically change a reward  to the at least one fan for interacting with the game  in the activity environment to further facilitate the interactions of the at least one fan with the game, the reward including at least one virtual asset; 
a global positioning unit associated with the user device wherein the global positioning unit is configured to determine that the user device is at the predefined location the predefined location being associated with the game.
However Gross teaches:
wherein the gamifying includes customizing an activity environment for the at least one fan by creating, based on the aggregated content associated with the object of the social media following, a game related to the object of the social media following,(Paragraphs 0106, 0125, 0142, and 0146) wherein the game includes at least one of the following: a trivia game, a digital scavenger hunt, a digital challenge, a contest, a microgame, a head-to-head competition, a check-in streaks, and a sweepstake; (see question type games in Paragraphs 0150-151 and Shown in Figure 3A-D and Figure 5B)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gamification of content in Carlisle to include wherein the gamifying includes customizing an activity environment for the at least one fan by creating, based on the aggregated content associated with the object of the social media following, a game related to the object of the social media following, wherein the game includes at least one of the following: a trivia game, a digital scavenger hunt, a digital challenge, a contest, a microgame, a head-to-head competition, a check-in streaks, and a sweepstake, as taught in Gross, in order to optimize content recommendations. 
While Carlisle teaches the gamification of content and Gross teaches games related to the social media followed objects of a user, Carlisle does not expressly disclose:
determine that a location of the user device matches a predefined location cached in the memory, the predefined location being associated with a code, the code being located at the predefined location and being a trigger to launch the game;
based on the determination that the location matches the predefined location, prompt the at least one fan to capture, via a camera of the user device, the code at the predefined location;
receive, from the user, the code captured via the camera of the user device;
based on the receiving the code, trigger launching the game by presenting the game to the user via a graphical user interface associated with the user device, wherein the at least one fan interacts with the aggregated content by interacting with the game in the activity environment via the graphical user interface;
analyze traffic consumption associated with the interactions of the at least one fan with the game; 
analyze responses provided by one or more of a plurality of fans to the interactions of the at least one fan with the game;
based on the interactions the traffic consumption, and the consumption of the aggregated content, and the responses provided by the one or more of the plurality of fans to the interactions of the at least one fan with the game, determine, in real time, engagement metrics associated with the interactions of the at least one fan with the game;
analyze overall traffic consumption associated with interactions of the plurality of fans with the game;
establish that the overall traffic consumption 1s lower that a predetermined threshold;
based on the establishing and the engagement metrics, dynamically change a reward  to the at least one fan for interacting with the game  in the activity 
a global positioning unit associated with the user device wherein the global positioning unit is configured to determine the location of the user device.
 However Cage teaches:
determine that a location of the user device matches a predefined location cached in the memory (“GAMING FACILITATOR VERIFIES LOCATION OF USER” step 723), the predefined location being associated with a code, the code being located at the predefined location and being a trigger to launch the game (“obtaining barcode information associated with a barcode at a location, and sending a gaming request including the barcode information and associated with the game play request over a wireless network to a gaming facilitator.”, Col. 5 lines 10-15);
based on the determination that the location matches the predefined location, (“DETERMINING THE USER DEVICE IS LOCATED IN AN APPROVED LOCATION ASSOCIATED WITH THE GAME” 1130) prompt the at least one fan to capture, via a camera of the user device, the code at the predefined location; receive, from the user, the code captured via the camera of the user device; based on the receiving the code, trigger launching the game by presenting the game to the user via a graphical user interface associated with the user device, wherein the at least one fan interacts with the aggregated content by interacting with the game in the activity environment via the graphical user interface (“At action 401, the gaming application prompts the user to scan a barcode at the location. The barcode may be scanned by a peripheral device attached to the mobile device 121 or by the camera 130 of the mobile device 121. The barcode may be a static barcode displayed at the location”, Col. 11 lines 35-45)
a global positioning unit associated with the user device wherein the global positioning unit is configured to determine the location of the user device (Col. 12 lines 5-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gamification of content in Carlisle in view of Gross to include determine that a location of the user device matches a predefined location cached in the memory, the predefined location being associated with a code, the code being located at the predefined location and being a trigger to launch the game; based on the determination that the location matches the predefined location, prompt the at least one fan to capture, via a camera of the user device, the code at the predefined location; receive, from the user, the code captured via the camera of the user device; based on the receiving the code, trigger launching the game by presenting the game to the user via a graphical user interface associated with the user device, wherein the at least one fan interacts with the aggregated content by interacting with the game in the activity environment via the graphical user interface a global positioning unit associated with the user device wherein the global positioning unit is configured to determine the location of the user device, as taught in Cage, in order to provide games to the user that are relevant to their surroundings/location. 
While Carlisle teaches the gamification of content and Gross teaches games related to the social media followed objects of a user and Cage teaches the launching of 
analyze traffic consumption associated with the interactions of the at least one fan with the game; 
analyze responses provided by one or more of a plurality of fans to the interactions of the at least one fan with the game;
based on the interactions the traffic consumption, and the consumption of the aggregated content, and the responses provided by the one or more of the plurality of fans to the interactions of the at least one fan with the game, determine, in real time, engagement metrics associated with the interactions of the at least one fan with the game;
analyze overall traffic consumption associated with interactions of the plurality of fans with the game;
establish that the overall traffic consumption is lower that a predetermined threshold;
based on the establishing and the engagement metrics, dynamically change a reward  to the at least one fan for interacting with the game  in the activity environment to further facilitate the interactions of the at least one fan with the game, the reward including at least one virtual asset; 
However George teaches:
analyze traffic consumption associated with the interactions of the at least one fan with the game (“collect sensor data from a participant via one or more sensor components”, step 800)
analyze responses provided by one or more of a plurality of fans to the interactions of the at least one fan with the game (collect spectator data responding to the participant interactions as in example in Col. 32 lines 1-25 and Figure 9)
based on the interactions the traffic consumption, and the consumption of the aggregated content, and the responses provided by the one or more of the plurality of fans to the interactions of the at least one fan with the game, determine, in real time, engagement metrics associated with the interactions of the at least one fan with the game (see participant metrics module 906, As another example, the collected metrics for an individual participant or collections of participants may be analyzed to generate game-related information that may be provided to game systems, game broadcasters, or other 15 entities in real-time or near-real-time, for example to broadcasters in game tournament environments”, Col. 12 lines 1-15) ;
analyze overall (aggregated) traffic consumption associated with interactions of the plurality of fans with the game (“The metrics collected from spectators and/or players in a game environment by the participant metrics devices may be 45 collected, aggregated, and analyzed by a component of the game environment referred to herein as a participant metrics module. For example, the collected metrics for an individual participant or collection of participants may be analyzed to generate game inputs based on analysis of the participants' 50 reactions to game play.”, Col. 3 lines 40-50);
establish that the overall traffic consumption is lower that a predetermined threshold (“The provider network 1990, via the services 1992, may provide flexible provisioning of resource instances to clients in which virtualized resource instances can be automatically added to or removed from a configuration on the provider network 1990 in response to changes in demand or usage, thus enabling an implementation on the provider network 1990 to automatically scale to handle computation and/or storage needs. For example, one or more additional computing and/or storage resources may be automatically added to a game system 1900, to participant metrics service 1910, and/or to game spectating service 1930 in response to an increase in game playing, broadcasting, and/or game spectating from player/broadcaster devices 1920 and/or spectator devices 1980. Conversely, if and when usage drops below a threshold, resources can be removed from a game system 1900, participant metrics service 1910, and/or game spectating service 1930.”, Col. 33 lines 40-60);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gamification of content in Carlisle in view of Gross in view of Cage to include analyze traffic consumption associated with the interactions of the at least one fan with the game; analyze responses provided by one or more of a plurality of fans to the interactions of the at least one fan with the game; based on the interactions the traffic consumption, and the consumption of the aggregated content, and the responses provided by the one or more of the plurality of fans to the interactions of the at least one fan with the game, determine, in real time, engagement metrics associated with the interactions of the at least one fan with the game; analyze overall traffic consumption associated with interactions of the plurality of fans with the game; establish that the overall traffic consumption is lower that a predetermined threshold, as taught in George, in order to adapt the game to the 
While Carlisle teaches the gamification of content and Gross teaches games related to the social media followed objects of a user, Cage teaches the launching of a game based on location and George teaches the analysis of gaming metrics and makes modification to the game based on the interaction, Carlisle in view of Gross in view of Cage in further view of George does not expressly disclose:
based on the establishing and the engagement metrics, dynamically change a reward  to the at least one fan for interacting with the game  in the activity environment to further facilitate the interactions of the at least one fan with the game, the reward including at least one virtual asset; 
However Fan teaches:
based on the establishing and the engagement metrics, dynamically change a reward to the at least one fan for interacting with the game in the activity environment to further facilitate the interactions of the at least one fan with the game, the reward including at least one virtual asset; (“In one implementation, the metaGame platform provides allowances for the scalability for inflation or for rebalancing game economies when new games are added to the game network underlying the metaGame. As new games become part of the network, the capacity for a user to add experience points may increase in direct relationship to the new games. The metaGame platform may address this by using rebalancing tools to maintain the desired user progression through the level curve and earning of reward points. In one embodiment, the metaGame may adjust the balance between game allocated experience points and network allocated experience points. The metaGame allocated experience points may be adjusted by changing the game specific allocation cap. The adjustment may be on a per user basis and/or a per game basis. The network allocated experience may be adjusted by changing the experience granted for each action and the number of actions allowed. The metaGame allocation adjustment may be on per user, per day basis, and/or the like. In one embodiment, the metaGame may adjust balance by adding an additional and/or steeper level to the top of the level curve. In one embodiment, the metaGame may change the reward point drip awarded at each level up and unlock point. Additionally, in one implementation, adjustments may be made to the level curve to compensate for a greater average user experience point gain. Changes to metaGame earning rates, the level curve and/or the reward point drip provide a flexible and scalable design.”, Paragraph 0040); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gamification of content in Carlisle in view of Gross in view of Cage in view of George to include based on the establishing and the engagement metrics, dynamically change a reward  to the at least one fan for interacting with the game  in the activity environment to further facilitate the interactions of the at least one fan with the game, the reward including at least one virtual asset, as taught in Fan, in order to sync the game based on social data of the user to keep users engaged in a game (Paragraph 0020).  
Regarding claim 2, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
further comprising an augmented reality (AR) enabled user device associated with the at least one fan, the AR enabled user device being configured to: run an AR application; and enable the at least one fan to capture physical objects via the AR application to obtain the at least one virtual asset (“In addition, the application may support or implement any other conventional or future method of user interaction. Such methods may include augmented reality (e.g., overlaying any of the visual elements described herein over a real-time image of the user's physical environment), virtual reality (e.g., providing a virtual universe in which the user can move and with which the user can interact using conventional virtual reality gear, such as a headset, hand paddles, etc.), and/or the like.”, Paragraph 0065). 
Regarding claims 3 and 26, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
an artificial intelligence (AI) module (AI of the application) configured to be trained on historical data associated with one or more of the following: the at least one fan (user) and the object of the social media following; and a machine learning module configured to be trained on the historical data (“In an embodiment, the links 304 for each home screen 302 may be, at least partially, determined or influenced by the artificial intelligence described elsewhere herein (e.g., the predictive model described herein). For example, the artificial intelligence may determine content in which the user is likely to be interested, and provide links 304 to the determined content (e.g., to be displayed within a corresponding app module).”, Paragraph 0073, 0075, 0078 (specifically teaches social networking platform and corresponding data for the social media followings), 0339 and 0345).
Regarding claim 4, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
wherein the object of the social media following (“following” in Paragraph 0078) includes at least one of the following: an icon, an influencer, an athlete, a musician, a TV star, a movie actor, an author, a celebrity, and a fictional character (“For example, the application may provide a follow-all feature that enables a user to follow people, celebrities, or other users, companies, charities, or other organizations, teams, communities, or other groups, events, sources, and/or any other entity, across any and all social networking platforms, with a single operation (e.g., a single input, such as a single selection of a link of virtual button, a single voice command, etc.).”, Paragraph 0253).
Regarding claim 5, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
wherein the interactions include a bilateral connection between the at least one fan and the object of the social media following (“the user may also search the following activities of other users (e.g., who other users are following), such as friends, family, celebrities, companies, charities, or other organizations, members of the same team, community, or other group, and/or the like.”, Paragraph 0253). 
Regarding claim 6, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
wherein the at least one content source includes one or more of the following: an external source, original content associated with the object of the social media following, a platform administrator, and social media (“Each content source may be associated with an input, and the user may select each individual content source, which the user wants to follow, for that celebrity. For instance, the user could choose to follow the celebrity on Ins ta gram™ and Twitter™, but not Facebook™ or Internet Movie Database™ (IMDB).”, Paragraph 0275).
Regarding claim 7, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
wherein the at least one virtual asset includes one or more of the following: a digital status symbol, an experience point, a reputation point, a ticket, a coin, a digital image, a video, a text, a code, a booster, a badge, a reputation score, a leaderboards, a digital collectible, a mystery box, and a real world award (“In an embodiment, the application may reward users using tokens and tiers (e.g., token thresholds). As discussed elsewhere herein, these tokens may be or may be exchangeable with the cryptocurrency of the blockchain acting as the ledger of the application”, Paragraph 0434 and providing points to a user in Paragraph 0439-0440 also see 0084-0085 and 0394). 
 Regarding claim 8, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
wherein the transactions include one or more of the following: trading, sharing, buying, selling, redeeming, gifting, storing, and transferring of the at least one virtual asset (“In addition, platform 110 may facilitate provision of the escrowed consideration (e.g., provided as prepayment in step 774) to the offeror. This may comprise transferring the payment (e.g., cryptocurrency, reward tokens, etc.) from an electronic wallet under the control of the smart contract to an electronic wallet of the offeror. Alternatively, the transfer may be from a bank account under control of the application to a bank account of the offeror, may be a physical shipment of the consideration (e.g., if the consideration is a tangible object, other than cash) to the offeror, and/or any other means of transferring tangible or intangible consideration from one party to another.”, Paragraph 0401 and see 0402, 0419, 0440, and 0456). 
Regarding claim 9, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
wherein the at least one virtual asset is acquired incrementally before the at least one virtual asset is available for an exchange (“a user may utilize earned reward tokens to obtain an item in exchange for one or more tokens. For example, the application may offer concert tickets which a user may obtain in exchange for a number of tokens. The offered item may be any type of good, product, service, article, etc. In an embodiment, the offered item may be similar to features unlocked by advancing to new tiers as described above”, Paragraph 0435 adequate number of tokens are needed for exchange of the unlocking of features of acceptance of offers).
Regarding claim 10, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
wherein the interactions are measured based on consumer usage (time spent playing a game in Paragraphs 0079 and 0291).
Regarding claim 11, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
wherein the at least one virtual asset is part of a set, the at least one virtual asset increasing in value once the set is collected by the at least one fan (the example in paragraph 0434 teaches the user unlocking additional features once meeting the threshold of a tier and therefore the value of the tokens are higher when the whole is collected to meet a tier requirement).
Regarding claim 12, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user, Carlisle in view of Gross does not expressly disclose:
wherein the at least one virtual asset is geo-cached, thereby limiting ability to collect the at least one virtual asset to specific locations
However Cage teaches:
wherein the at least one virtual asset is geo-cached, thereby limiting ability to collect the at least one virtual asset to specific locations (Col. 11 lines 55-65, Col 18 lines 40-45). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the activities recited in Carlisle in view of Gross to include wherein the at least one virtual asset is geo-cached, thereby limiting 
Regarding claim 13, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
wherein the gamifying the aggregated content includes engaging the at least one fan in at least one game activity, wherein the at least one fan is to collect awards based on performance of the at least one game activity (“Ratings, recognition, and rewards may be achieved by the user via his or her activity, interactions, referrals, contributions, creative contributions, service, and/or the like, within the application. A user's overall rating and/or rewards may be determined by the user's growth in awareness, completion of specific content or activities, activities, interactions recommendations, referrals, offers, donations, time spent with the application, contribution to others, contributions to companies, contributions to charities, contributions to the environment and/or the planet, and/or the like.”, Paragraph 0085 and Section 3.5 Gamification).
Regarding claim 15, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
wherein the gamifying the aggregated content includes customizing an environment of the at least one fan based on personal data and historical interaction data (“the selection of which app modules to execute in order to generate module screens 338 may be based on the user's current or past activity. This may be referred to as a "personalized multi-modal view." Module screens 338 may each represent a module of an app module that the user has recently accessed or utilized.”, Paragraph 0174 and see 0204, 0220, 0291, 0336, and 0488). 
Regarding claim 19, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user, Carlisle in view of Gross does not expressly disclose:
wherein the at least one virtual asset is digitally associated with map locations.
However Cage teaches:
wherein the at least one virtual asset is digitally associated with map locations (“processing the game-playing transaction based on determining the user device is located in the approved location associated with the game”, Col. 2 lines 55-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the activities recited in Carlisle in view of Gross to include wherein the at least one virtual asset is digitally associated with map locations, as taught in Cage, in order to encourage users to perform activities outside of the traditional gaming environment (paragraphs 0003-004).  
Regarding claim 24, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
further comprising allowing authentication of the at least one virtual asset on the blockchain by proving access to a blockchain transaction ledger (“The blockchain comprises a chain of blocks which grows over time as new blocks are added. Each new block comprises one or more transaction records and a cryptographic hash of the preceding block. The cryptographic hash, added to each new block, makes it computationally difficult to modify the blockchain. Thus, the blockchain may be maintained as an open, distributed ledger, that is used to record transactions in a verifiable and virtually immutable manner.”, Paragraph 0373). 
Regarding claim 25, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
further comprising allowing redeeming the at least one virtual asset for real world value (cash or monetary value or concert tickets, see paragraphs 0394, 0455 and 0435).
Regarding claim 28, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above and Carlisle further discloses:
further comprising awarding the at least one fan with an in-application currency, the in-application currency being redeemable for activities, actions, lockers, and virtual assets. (concert tickets, see paragraphs 0394, 0455 and 0435) 
Regarding claim 30, Carlisle teaches:
A blockchain-based platform for monetizing a social media following, the platform comprising a processor including at least a content aggregation module, a gamifying module, an award module, and a blockchain module: a memory for storing instructions executable by the processor (Figure 2)
Wherein the content aggregation module (modules in paragraph 0288) configured to: receive content associated with an object of a social media following, the content being received from at least one content source, the at least one content source being external with respect to a user device associated with at least one fan of the object of the social media (external system 140; Paragraphs 0027, 0036, 464, 472-0473; and aggregate the content received from the at least one content source (“the application may enable users to anonymously vote and/or interact with (e.g., provide an opinion on) a particular topic (e.g., politics, proposed legislation, regulations, sports, news, etc.), similarly to a secret ballot. The application may aggregate the votes and/or interactions, across all users, to generate anonymous statistics on the votes, opinions or sentiments in the interactions, demographics, and/or the like regarding the particular topic. These statistics may be fed into the data sets used by the artificial intelligence ( e.g., the predictive model described herein), the analytics, and/or any other function of the application described elsewhere herein.” Paragraph 0283, also see 0293, 0294, 0320, and Figure 10B elements 1036 and 1040);
Wherein the gamifying module is configured to: gamify the aggregated content received from the content aggregation module to facilitate interactions of the at least one fan of the object of the social media following with the aggregated content (“In an embodiment, at least some aspects of the application may be gamified, in order to encourage users to interact and otherwise engage with and via the application. For example, the application may reward users based on achievements, such as the completion of certain activities (consuming grow-themed content) via the application, contributions (e.g., referrals) made by the user through the application, amount of time spent in the application, positive interactions with other users, and/or the like. A user may view, access, and/or otherwise interact with his or her rewards and/or gamified activities in the application via links 304 on one or more home screens (e.g., grow-themed home screen 302D).”, Paragraph 0433, see Section 3.5 on Gamification and 0301 and 0377), 
Wherein the award module is configured to:
While presenting the game, track, via the graphical user interface, the interactions of the at least one fan with the game (“In an embodiment, the graphical user interface comprises a rewards-themed screen (e.g., via a user operation within people-themed home screen 302C). The rewards-themed screen may track and display a multitude of different rewards, received by the user, in all areas of growth and contribution. The rewards-themed screen may comprise links to information about ratings, recognition (e.g., the recognition-themed screen), reward tokens and/or tiers, access, and/or the like. Ratings, recognition, and rewards may be achieved by the user via his or her activity, interactions, referrals, contributions, creative contributions, service, and/or the like, within the application”, Paragraph 0085);
award the at least one virtual asset (“Gamification engine 900 may be configured to allocate rewards to users based, at least in part, on user interactions with the application”, Paragraph 0442) to the at least one fan based on the interactions with the game; and (“In an embodiment, at least some aspects of the application may be gamified, in order to encourage users to interact and otherwise engage with and via the application. For example, the application may reward users based on achievements, such as the completion of certain activities (consuming grow-themed content) via the application, contributions (e.g., referrals) made by the user through the application, amount of time spent in the application, positive interactions with other users, and/or the like. A user may view, access, and/or otherwise interact with his or her rewards and/or gamified activities in the application via links 304 on one or more home screens (e.g., grow-themed home screen 302D).”, Paragraph 0433, see Section 3.5 on Gamification and 0432 and 0441)
facilitate exchange of the at least one virtual asset for a currency; and (“In an embodiment, the application may reward users using tokens and tiers (e.g., token thresholds). As discussed elsewhere herein, these tokens may be or may be exchangeable with the cryptocurrency of the blockchain acting as the ledger of the application”, Paragraph 0434). 
Wherein the blockchain module is configured to securely store transactions associated with the at least one virtual asset (“and those exchanges may be recorded as transactions in the blockchain.”, Paragraph 0440).
an augmented reality (AR) enabled user device associated with the at least one fan, the AR enabled user device being configured to: run an AR application; and enable the at least one fan to capture physical objects via the AR application to obtain the at least one virtual asset (“In addition, the application may support or implement any other conventional or future method of user interaction. Such methods may include augmented reality (e.g., overlaying any of the visual elements described herein over a real-time image of the user's physical environment), virtual reality (e.g., providing a virtual universe in which the user can move and with which the user can interact using conventional virtual reality gear, such as a headset, hand paddles, etc.), and/or the like.”, Paragraph 0065);
an artificial intelligence (AI) module configured (AI of the application) to be trained on historical data associated with one or more of the following: the at least one fan and the object of a social media following; and a machine learning module configured to be trained on the historical data (“In an embodiment, the links 304 for each home screen 302 may be, at least partially, determined or influenced by the artificial intelligence described elsewhere herein (e.g., the predictive model described herein). For example, the artificial intelligence may determine content in which the user is likely to be interested, and provide links 304 to the determined content (e.g., to be displayed within a corresponding app module).”, Paragraph 0073, 0075, 0078, 0339 and 0345).
While Carlisle teaches the gamification of content, Carlisle does not expressly disclose:
wherein the gamifying includes customizing an activity environment for the at least one fan by creating, based on the aggregated content associated with the object of the social media following, a game related to the object of the social media following, wherein the game includes at least one of the following: a trivia game, a digital scavenger hunt, a digital challenge, a contest, a microgame, a head-to-head competition, a check-in streaks, and a sweepstake; 
determine that a location of the user device matches a predefined location cached in the memory, the predefined location being associated with a code, the code being located at the predefined location and being a trigger to launch the game;
based on the determination that the location matches the predefined location, prompt the at least one fan to capture, via a camera of the user device, the code at the predefined location;
receive, from the user, the code captured via the camera of the user device;
based on the receiving the code, trigger launching the game by presenting
analyze traffic consumption associated with the interactions of the at least one fan with the game; 
analyze consumption of the aggregated content by the at least one fan during the interactions of the at least one fan with the game;
analyze responses provided by one or more of a plurality of fans to the interactions of the at least one fan with the game
based on the interactions the traffic consumption, and the consumption of the aggregated content, and the responses provided by the one or more of the plurality of fans to the interactions of the at least one fan with the game, determine, in real time, engagement metrics associated with the interactions of the at least one fan with the game
analyze overall traffic consumption associated with interactions of the plurality of fans with the game;
establish that the overall traffic consumption 1s lower that a predetermined threshold;
based on the establishing and the engagement metrics, dynamically change a reward  to the at least one fan for interacting with the game  in the activity environment to further facilitate the interactions of the at least one fan with the game, the reward including at least one virtual asset; 
a global positioning unit associated with the user device wherein the global positioning unit is configured to determine the location of the AR enabled user device
However Gross teaches:
wherein the gamifying includes customizing an activity environment for the at least one fan by creating, based on the aggregated content associated with the object of the social media following, a game related to the object of the social media following,(Paragraphs 0106, 0125, 0142, and 0146) wherein the game includes at least one of the following: a trivia game, a digital scavenger hunt, a digital challenge, a contest, a microgame, a head-to-head competition, a check-in streaks, and a sweepstake; (see question type games in Paragraphs 0150-151 and Shown in Figure 3A-D and Figure 5B)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gamification of content in Carlisle to include wherein the gamifying includes customizing an activity environment for the at least one fan by creating, based on the aggregated content associated with the object of the social media following, a game related to the object of the social media following, wherein the game includes at least one of the following: a trivia game, a digital scavenger hunt, a digital challenge, a contest, a microgame, a head-to-head 
While Carlisle teaches the gamification of content and Gross teaches games related to the social media followed objects of a user, Carlisle does not expressly disclose:
determine that a location of the user device matches a predefined location cached in the memory, the predefined location being associated with a code, the code being located at the predefined location and being a trigger to launch the game;
based on the determination that the location matches the predefined location, prompt the at least one fan to capture, via a camera of the user device, the code at the predefined location;
receive, from the user, the code captured via the camera of the user device;
based on the receiving the code, trigger launching the game by presenting
analyze traffic consumption associated with the interactions of the at least one fan with the game; 
analyze consumption of the aggregated content by the at least one fan during the interactions of the at least one fan with the game;
analyze responses provided by one or more of a plurality of fans to the interactions of the at least one fan with the game
based on the interactions the traffic consumption, and the consumption of the aggregated content, and the responses provided by the one or more of the plurality of fans to the interactions of the at least one fan with the game, determine, in real 
analyze overall traffic consumption associated with interactions of a plurality of fans with the game;
establish that the overall traffic consumption 1s lower that a predetermined threshold;
based on the establishing and the engagement metrics, dynamically change a reward  to the at least one fan for interacting with the game  in the activity environment to further facilitate the interactions of the at least one fan with the game, the reward including at least one virtual asset; 
a global positioning unit associated with the user device wherein the global positioning unit is configured to determine the location of the AR enabled user device
 However Cage teaches:
determine that a location of the user device matches a predefined location cached in the memory (“GAMING FACILITATOR VERIFIES LOCATION OF USER” step 723), the predefined location being associated with a code, the code being located at the predefined location and being a trigger to launch the game (“obtaining barcode information associated with a barcode at a location, and sending a gaming request including the barcode information and associated with the game play request over a wireless network to a gaming facilitator.”, Col. 5 lines 10-15);
based on the determination that the location matches the predefined location, (“DETERMINING THE USER DEVICE IS LOCATED IN AN APPROVED LOCATION ASSOCIATED WITH THE GAME” 1130) prompt the at least one fan to capture, via a camera of the user device, the code at the predefined location; receive, from the user, the code captured via the camera of the user device; based on the receiving the code, trigger launching the game by presenting the game to the user via a graphical user interface associated with the user device, wherein the at least one fan interacts with the aggregated content by interacting with the game in the activity environment via the graphical user interface (“At action 401, the gaming application prompts the user to scan a barcode at the location. The barcode may be scanned by a peripheral device attached to the mobile device 121 or by the camera 130 of the mobile device 121. The barcode may be a static barcode displayed at the location”, Col. 11 lines 35-45)
a global positioning unit associated with the user device wherein the global positioning unit is configured to determine the location of the AR enabled user device (Col. 12 lines 5-10 and Col. 32 lines 30-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gamification of content in Carlisle in view of Gross to include determine that a location of the user device matches a predefined location cached in the memory, the predefined location being associated with a code, the code being located at the predefined location and being a trigger to launch the game; based on the determination that the location matches the predefined location, prompt the at least one fan to capture, via a camera of the user device, the code at the predefined location; receive, from the user, the code captured via the camera of the user device; based on the receiving the code, trigger launching the game 
While Carlisle teaches the gamification of content and Gross teaches games related to the social media followed objects of a user and Cage teaches the launching of a game based on location, Carlisle in view of Gross in further view of Cage does not expressly disclose:
analyze traffic consumption associated with the interactions of the at least one fan with the game; 
analyze consumption of the aggregated content by the at least one fan during the interactions of the at least one fan with the game;
analyze responses provided by one or more of a plurality of fans to the interactions of the at least one fan with the game
based on the interactions the traffic consumption, and the consumption of the aggregated content, and the responses provided by the one or more of the plurality of fans to the interactions of the at least one fan with the game, determine, in real time, engagement metrics associated with the interactions of the at least one fan with the game
analyze overall traffic consumption associated with interactions of a plurality of fans with the game;
establish that the overall traffic consumption 1s lower that a predetermined threshold;
based on the establishing and the engagement metrics, dynamically change a reward  to the at least one fan for interacting with the game  in the activity environment to further facilitate the interactions of the at least one fan with the game, the reward including at least one virtual asset; 
However George teaches:
analyze traffic consumption associated with the interactions of the at least one fan with the game (“collect sensor data from a participant via one or more sensor components”, step 800); 
analyze responses provided by one or more of a plurality of fans to the interactions of the at least one fan with the game (collect spectator data responding to the participant interactions as in example in Col. 32 lines 1-25 and Figure 9)
based on the interactions the traffic consumption, and the consumption of the aggregated content, and the responses provided by the one or more of the plurality of fans to the interactions of the at least one fan with the game, determine, in real time, engagement metrics associated with the interactions of the at least one fan with the game (see participant metrics module 906, As another example, the collected metrics for an individual participant or collections of participants may be analyzed to generate game-related information that may be provided to game systems, game broadcasters, or other 15 entities in real-time or near-real-time, for example to broadcasters in game tournament environments”, Col. 12 lines 1-15) ;
analyze overall (aggregated) traffic consumption associated with interactions of the plurality of fans with the game (“The metrics collected from spectators and/or players in a game environment by the participant metrics devices may be 45 collected, aggregated, and analyzed by a component of the game environment referred to herein as a participant metrics module. For example, the collected metrics for an individual participant or collection of participants may be analyzed to generate game inputs based on analysis of the participants' 50 reactions to game play.”, Col. 3 lines 40-50);
establish that the overall traffic consumption is lower that a predetermined threshold (“The provider network 1990, via the services 1992, may provide flexible provisioning of resource instances to clients in which virtualized resource instances can be automatically added to or removed from a configuration on the provider network 1990 in response to changes in demand or usage, thus enabling an implementation on the provider network 1990 to automatically scale to handle computation and/or storage needs. For example, one or more additional computing and/or storage resources may be automatically added to a game system 1900, to participant metrics service 1910, and/or to game spectating service 1930 in response to an increase in game playing, broadcasting, and/or game spectating from player/broadcaster devices 1920 and/or spectator devices 1980. Conversely, if and when usage drops below a threshold, resources can be removed from a game system 1900, participant metrics service 1910, and/or game spectating service 1930.”, Col. 33 lines 40-60);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gamification of content in Carlisle in view of Gross in view of Cage to include analyze traffic consumption associated with the interactions of the at least one fan with the game; analyze responses provided by one or more of a plurality of fans to the interactions of the at least one fan with the game; based on the interactions the traffic consumption, and the consumption of the aggregated content, and the responses provided by the one or more of the plurality of fans to the interactions of the at least one fan with the game, determine, in real time, engagement metrics associated with the interactions of the at least one fan with the game; analyze overall traffic consumption associated with interactions of the plurality of fans with the game; establish that the overall traffic consumption is lower that a predetermined threshold, as taught in George, in order to adapt the game to the participants and spectators in real time and reduce system resources as appropriate (Col. 4 lines 55-65 and Col. 33 lines 55-60).
While Carlisle teaches the gamification of content and Gross teaches games related to the social media followed objects of a user, Cage teaches the launching of a game based on location and George teaches the analysis of gaming metrics and makes modification to the game based on the interaction, Carlisle in view of Gross in view of Cage in further view of George does not expressly disclose:
based on the establishing and the engagement metrics, dynamically change a reward  to the at least one fan for interacting with the game  in the activity environment 
However Fan teaches:
based on the establishing and the engagement metrics, dynamically change a reward to the at least one fan for interacting with the game in the activity environment to further facilitate the interactions of the at least one fan with the game, the reward including at least one virtual asset; (“In one implementation, the metaGame platform provides allowances for the scalability for inflation or for rebalancing game economies when new games are added to the game network underlying the metaGame. As new games become part of the network, the capacity for a user to add experience points may increase in direct relationship to the new games. The metaGame platform may address this by using rebalancing tools to maintain the desired user progression through the level curve and earning of reward points. In one embodiment, the metaGame may adjust the balance between game allocated experience points and network allocated experience points. The metaGame allocated experience points may be adjusted by changing the game specific allocation cap. The adjustment may be on a per user basis and/or a per game basis. The network allocated experience may be adjusted by changing the experience granted for each action and the number of actions allowed. The metaGame allocation adjustment may be on per user, per day basis, and/or the like. In one embodiment, the metaGame may adjust balance by adding an additional and/or steeper level to the top of the level curve. In one embodiment, the metaGame may change the reward point drip awarded at each level up and unlock point. Additionally, in one implementation, adjustments may be made to the level curve to compensate for a greater average user experience point gain. Changes to metaGame earning rates, the level curve and/or the reward point drip provide a flexible and scalable design.”, Paragraph 0040); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gamification of content in Carlisle in view of Gross in view of Cage in view of George to include based on the establishing and the engagement metrics, dynamically change a reward  to the at least one fan for interacting with the game  in the activity environment to further facilitate the interactions of the at least one fan with the game, the reward including at least one virtual asset, as taught in Fan, in order to sync the game based on social data of the user to keep users engaged in a game (Paragraph 0020).  
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (U.S. Pub. No. 20180349478) in view of Gross (U.S. Pub. No. 20150242755) in view of Cage (U.S. Pat. No. 10229561) in view of George (US PAT. 10105608) in view of Fan (US Pub. No. 20120150695) in further view of Walling (U.S. Pub. No. 20170239577).
 Regarding claim 14, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user, Carlisle in view of Gross in view of Cage in view of George in further view of Fan does not expressly disclose:
wherein the at least one game activity includes: a digital scavenger hunt, answering trivia questions, participating in a digital challenge, in-application purchases, in-
However Walling teaches:
wherein the at least one game activity includes: a digital scavenger hunt, answering trivia questions, participating in a digital challenge, in-application purchases, in-application subscriptions, in-application advertising, collection of digital collectibles, sponsorships, in-application challenges, Head-to-Head Competitions, Check-in Streaks, Trivia, Sweepstakes, Contests, content creation judged by other users, content creation judged by the object of the social media following, and leaderboards (“For example, if the user is visiting a mountainous region, a new challenge to hike a virtual mountain trail may be provided or an existing challenge to hike a mountain may be associated with an increased reward or point amount. In certain embodiments, the new activity or challenge may be associated with a new virtual content structure or object, such as one awarded as part of block 512 of FIG. 5.”, Paragraph 0055). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the activities recited in Carlisle in view of Gross in view of Cage in view of George in further view of Fan to include wherein the at least one game activity includes: a digital scavenger hunt, answering trivia questions, participating in a digital challenge, in-application purchases, in-application subscriptions, in-application advertising, collection of digital collectibles, sponsorships, in-application challenges, content creation judged by other users, content creation judged by the .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (U.S. Pub. No. 20180349478) in view of Gross (U.S. Pub. No. 20150242755) in view of Cage (U.S. Pat. No. 10229561) in view of George (US PAT. 10105608) Fan (US Pub. No. 20120150695) in view of Kennon (U.S. Pub. No. 20140365572).
Regarding claim 16, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user, Carlisle in view of Gross in view of Cage in view of George in further view of Fan does not expressly disclose:
wherein the content is validated and acknowledged by the object of the social media following
However Kennon teaches:
wherein the content is validated and acknowledged by the object of the social media following (“According to an example embodiment, for original Brabbles, the system restricts inclusion of only those star tags "owned" or created by the user who is authoring the Brabble, but, for Brabblebacks, allows the replying user who authors the Brabbleback to include any (and only) of the star tags owned or created by the original Brabbler (the user who authored the original Brabble to which this responding user is now brabbling back). This allows a user, e.g., a company or brand, to create an environment in which a community of users interact with links that direct the various users to media content elements of that company or brand ( e.g., by directing the interfaces of the community of users interacting with the links to the linked to by the programmable star tags), increasing exposure of the community of users to the company or brand's various content elements and/or pages. Thus, users are provided with a content element experience centered on that company or brand facilitating increased monetization of the company's media content elements. (According to alternative example embodiments, the system allows original Brabble authors to include star tags owned by other users, e.g., in accordance with permission settings for such usage of the star tags set by the star tag owners ( e.g., the author of the star tag), but limits Brabblebacks to only those star tags owned by the original brabbler.)”, Paragraph 0094)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the social media interactions of Carlisle in view of Gross in view of Cage in view of George in further view of Fan to include wherein the content is validated and acknowledged by the object of the social media following, as taught in Kennon, in order to increase monetization of a brand via increased exposure. 
Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (U.S. Pub. No. 20180349478) in view of Gross (U.S. Pub. No. 20150242755) Cage (U.S. Pat. No. 10229561) in view of George (US PAT. 10105608) in view of Fan (US Pub. No. 20120150695) in view of Spivack (WO 2019023659).
Regarding claim 17, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user, Carlisle in view of Gross in view of Cage in view of George in further view of Fan does not expressly disclose:
wherein the at least one virtual asset is configured for access via the code, the code including a visible code or an embedded Quick Response (QR) code viewed via an application associated with a platform for monetizing a social media following.
However Spivack teaches:
wherein the at least one virtual asset is configured for access via the code, the code including a visible or an embedded Quick Response (QR) code viewed via an application associated with a platform for monetizing a social media following (“Moreover, the communication components 2264 can detect identifiers or include components operable to detect identifiers. For example, the communication components 2264 can include Radio Frequency Identification (RFID) tag reader components, NFC smart tag detection components, optical reader components (e.g., an optical sensor to detect one-dimensional bar codes such as a Universal Product Code (UPC) bar code, multi-dimensional bar codes such as a Quick Response (QR) code”, Paragraph 01110, 0060, 0088, 0098 and Figure 7A, 2I and 2J). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify to access of a virtual asset in Carlisle in view of Gross in view of Cage in view of George in further view of Fan to include wherein the at least one virtual asset is configured for access via the code, the code (QR) code viewed via an application associated with a platform for monetizing a social media following, as taught in Spivack, in order to create an alternate reality environment. 
Regarding claim 18, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user, Carlisle in view of Gross in view of Cage in view of George in further view of Fan does not expressly disclose:
wherein the visible code or the embedded QR code is associated with physical real world objects or virtual objects
However Spivack teaches:
wherein the visible code or the embedded QR code is associated with physical real world objects or virtual objects (“Moreover, the communication components 2264 can detect identifiers or include components operable to detect identifiers. For example, the communication components 2264 can include Radio Frequency Identification (RFID) tag reader components, NFC smart tag detection components, optical reader components (e.g., an optical sensor to detect one-dimensional bar codes such as a Universal Product Code (UPC) bar code, multi-dimensional bar codes such as a Quick Response (QR) code”, Paragraph 01110 and Figure 7A, 2I and 2J). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify to access of a virtual asset in Carlisle in view of Gross in view of Cage in view of George in further view of Fan to include wherein the visible code or the embedded QR code is associated with physical real 
Regarding claim 20, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user, Carlisle in view of Gross in view of George in view of Cage in further view of Fan does not expressly disclose:
wherein the at least one virtual asset is obtained by capturing physical objects via an AR application
However Spivack teaches:
wherein the at least one virtual asset is obtained by capturing physical objects via an AR application (“Augmented applications” in paragraphs 0063, 0066, 0067 and examples shown in Figures). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify to access of a virtual asset in Carlisle in view of Gross in view of George in view of Cage in further view of Fan to include wherein the at least one virtual asset is obtained by capturing physical objects via an AR application, as taught in Spivack, in order to create an alternate reality environment for the user to conduct interaction (such as purchases) in a digital environment (Par. 0051) 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (U.S. Pub. No. 20180349478) in view of in view of Gross (U.S. Pub. No. 20150242755) in view of Cage (U.S. Pat. No. 10229561) in view of George (US PAT. 10105608) in view of Fan (US Pub. No. 20120150695) in further view of Junkin (U.S. Pub. No. 20130143670).
Regarding claim 22, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user and the evaluation of supply and demand to value to token, Carlisle in view of Gross in view of Cage in view of George in further view of Fan does not expressly disclose:
further comprising limiting a number of the at least one virtual asset to create scarcity and increase demand
 However Junkin teaches:
further comprising limiting a number of the at least one virtual asset to create scarcity and increase demand (“The game asset market control manager 130 may monitor the dynamics of game assets movement in the game world economy and conduct or control certain activities such as buying back assets, limiting new release of certain assets to the marketplace, etc. in order to foster a desirable supply-demand balance in the marketplace. For example, if there appears to be a trend that a particular piece of game asset may become over populated, the game asset market control manager 130 may curtail any new release of the same game asset from game developers in order to prevent over population. As another form of control, the game asset market control manager 130 may also buy a certain quantity of the asset to control the level of availability of the asset in the open market”, Paragraph 0028)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access to virtual assets in Carlisle in view of Gross in view of Cage in view of George in further view of Fan to include further comprising limiting a number of the at least one virtual asset to create scarcity and increase demand, as taught in Junkin, in order to prevent over population of an asset in a game (paragraph 0028). 
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (U.S. Pub. No. 20180349478) in view of in view of Gross (U.S. Pub. No. 20150242755) in view of Cage (U.S. Pat. No. 10229561) in view of Fan (US Pub. No. 20120150695) in view of George (US PAT. 10105608) in view of Junkin (U.S. Pub. No. 20130143670) in further view of Lam (U.S. Pub. No. 20160342977)
Regarding claim 23, Carlisle in view of Gross in view of Cage in view of George in view of Fan in further view of Junkin teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user and the evaluation of supply and demand to value to token and Junkin teaches limiting the amount of virtual assets in a game, Carlisle in view of Gross in view of Cage in view of George in view of Fan further view of Junkin does not expressly disclose:
further comprising providing a valuation of the at least one virtual asset based on the scarcity of the at least one virtual asset as verified via a blockchain transaction ledger
However Lam teaches:
further comprising providing a valuation of the at least one virtual asset based on the scarcity of the at least one virtual asset (calculate the value associate with the blockchain) as verified via a blockchain transaction ledger (verification in paragraph 0110).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access to virtual assets in Carlisle in view of Gross in view of Cage in view of George in further view of Fan and the prevention of over population of assets in Junkin to include further comprising providing a valuation of the at least one virtual asset based on the scarcity of the at least one virtual asset as verified via a blockchain transaction ledger, as taught in Lam, in order to verify the assets in a blockchain ledger. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (U.S. Pub. No. 20180349478) in view of Gross (U.S. Pub. No. 20150242755) in view of Cage (U.S. Pat. No. 10229561) in view of George (US PAT. 10105608) in view of Fan (US Pub. No. 20120150695) in view of Tarjan (U.S. Pub. No. 20120150759).
Regarding claim 27, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user and the evaluation of supply and demand to value to token, Carlisle in view of Gross in view of Cage in view of George in further view of Fan does not expressly disclose:
further comprising incentivizing the interactions of the at least one fan with the game by dynamically increasing awards for the interactions with underperforming content
However Tarjan teaches:
further comprising incentivizing the interactions of the at least one fan with the game by dynamically increasing awards for the interactions with underperforming content (awards provided for interactions with under-utilized features Paragraphs 005 and 0019). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access to virtual assets in Carlisle in view of Gross in view of Cage in view of George in further view of Fan to include further comprising incentivizing the interactions of the at least one fan with the gamified aggregated content by dynamically increasing awards for the interactions with underperforming content, as taught in Tarjan, in order to award for interactions with under-utilized features (Paragraphs 0019).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (U.S. Pub. No. 20180349478) in view of in view of Gross (U.S. Pub. No. 20150242755) in view of Cage (U.S. Pat. No. 10229561) in view of George (US PAT. 10105608) in view of Fan (US Pub. No. 20120150695) in further view of Dukellis (U.S. Pub. No. 20140297469)
Regarding claim 29, Carlisle in view of Gross in view of Cage in view of George in further view of Fan teaches the limitations set forth above. While Carlisle teaches the collection of tokens based on the activity of user and the evaluation of supply and demand to value to token, Carlisle in view of Gross in view of Cage in view of George in further view of Fan does not expressly disclose:
further comprising collecting user data associated with the at least one fan and selling the user data to third party marketers.
However Dukellis teaches:
further comprising collecting user data associated with the at least one fan and selling the user data to third party marketers (Paragraph 0002).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access to virtual assets in Carlisle in view of Gross in view of Cage in view of George in further view of Fan to include further comprising collecting user data associated with the at least one fan and selling the user data to third party marketers, as taught in Dukellis, in order to monetize from user data. 
Related Prior Art
The NPL reference of “Understanding Location Base Information Sharing in a Mobile Human Computation Game” discloses the study of user interactions with location based triggered games. The metrics are analyzed to determine the usage and motivations to use location based games. 
Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive for the reasons set forth above.
With respect to the remarks directed to the rejection under 35 USC 103, the Examiner has updated the rejection and now relies on the teachings of George which teaches the game being dynamically updated based on the participant and spectator data (responses to the players). The remarks are moot in view of the updated rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        6/11/2021